Filed 1/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 4







Casey O. Berg, 		Plaintiff and Appellant



v.



Toni N. Wysocki n/k/a

Toni N. Bosma, 		Defendant and Appellee







No. 20100179







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Debbie Gordon Kleven, Judge.



AFFIRMED.



Per Curiam.



Patti J. Jensen (argued), 1312 Central Avenue North East, P.O. Box 386, East Grand Forks, MN 56721-0386, for plaintiff and appellant.



Leslie Johnson Aldrich (argued), 1018 1st Avenue North, Fargo, ND 58102-

4602, for defendant and appellee.

Berg v. Wysocki

No. 20100179



Per Curiam.

[¶1]	Casey O. Berg appealed from a district court judgment awarding Toni N. Bosma (formerly known as Toni N. Wysocki) primary residential responsibility of their child.  Berg was awarded parenting time.  Berg argues the district court erred by using independent investigation to question a witness during trial, the court erred by refusing to allow evidence on handguns in Bosma’s home, and the court “abused its discretion” in awarding primary residential responsibility to Bosma.  We summarily affirm the judgment.

[¶2]	The judge’s investigation was done in the parties’ and their counsels’ presence without objection.  “A party must object when the alleged error occurs so the trial court may take appropriate action, if possible, to remedy any prejudice that may have resulted.”  
Frueh v. Frueh
, 2009 ND 155, ¶ 19, 771 N.W.2d 593 (quoting 
Khokha v. Shahin
, 2009 ND 110, ¶ 16, 767 N.W.2d 159).  Failure to object to a perceived error at trial may operate as a waiver of that objection.  
Id.
  Berg waived his objection to the judge’s investigation.  N.D.R.App.P. 35.1(a)(7).

[¶3]	Under N.D.R.App.P. 35.1(a)(2), the district court did not clearly err in awarding Bosma primary residential responsibility, and under N.D.R.App.P. 35.1(a)(4), the district court did not abuse its discretion on the admission of evidence on handguns.

[¶4]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom